Exhibit 12 ALLETE Computation of Ratios of Earnings to Fixed Charges (Unaudited) For the Nine Months Ended September 30, For the Years Ended December 31, Millions Earnings as defined: Pretax Income Before Non-Controlling Interest Add: Fixed Charges Less:Non-Controlling Interest (a) – Undistributed Income from Less than 50 percent Owned Equity Investment – Earnings as defined: Fixed Charges: Interest on Long-Term Debt Other Interest Charges Interest Component of All Rentals (b) Total Fixed Charges Ratio of Earnings to Fixed Charges (a)Pre-tax income of subsidiaries that have not incurred fixed charges. (b)Represents interest portion of rents estimated at 33 1/3 percent.
